DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 8, 10, 12, 17-20, 25-30 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by JEON et al (US 2021/0051736 A1, Provisional Application No. 62/887601, filed on August 15, 2019).
 	
Regarding claim 1, JEON ‘736 discloses a method for wireless communications (see, RACH procedure between a gNB and UE using a configuration message, section 01880188-0190, 207-UE on two-step random access procedure) at a user equipment (UE) (fig. 1B, UE156A coupled to gNB160A, fig. 15, UE/wireless device 1502 coupled to base station 1504, see, the UE initiate RACH procedure by transmitting connection request to the gNB/network, the base station transmitting configuration message using one or more RRC messages, section 0188-0190), comprising: receiving, from a base station ((fig. 15, UE/wireless device 1502 coupled to base station 1504, see, configuration message from the base station/gNB to the UE, wherein the configuration message includes RACH parameters via RRC messages, section 0188-0190), configuration information for a first message (see, the base station sending  RRC messages comprising two-step configuration parameters required for transmitting to the UE , section 0238, 0243, noted: the RACH configuration parameters maybe  broadcast via system information broadcast messages) of a two-step random access procedure between the UE and the base station (see, the base station sending  RRC messages comprising two-step configuration parameters required for transmitting to the UE , section 0238, 0243), the configuration information comprising a connection-state dependent element (see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238) indicating that the configuration information corresponds to a connection-state of the UE (see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238); transmitting, to the base station and based at least in part on a current connection-state of the UE being the connection-state of the UE to which the configuration information corresponds (see, the UE transmits in the uplink of Msg A 1313 using RACH preamble, section 0238-0239), the first message of the two-step random access procedure (see, the Msg 331 transmitted by the UE is related to two-step RACH procedure, section 0238-0239) and monitoring for a second message (see, the UE monitors  for MsgB, see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240) of the two-step random access procedure from the base station in response to the first message (see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240).
Regarding claim 2, the method of claim 1, further comprising: receiving the configuration information for the first message via a first signal (see, RRC messages in relation RRC connected state and /or RRC_Inactive state, section 0238, 0267, 0188, line 1-14); and receiving a second signal different from the first signal (fig. 13A-13B, see, Msg2 1312 that is based on Msg 1 1311, section 0188-0198), the second signal comprising second configuration information for the first message of the two-step random access procedure (fig. 13A to fig. 13B, the Msg1 is relation to the Ms2 in the two-step RA procedure between the UE and the base station, section 0188-0198, section 0246-0247-mutliple PUSCH configurations), wherein the second configuration information (see, RRC connected state and RRC idle states, including the base station updating of the UL transmission timing of one or more TBs for the wireless device, wherein a portion of the UL transmission in the two steps RACH procedure may include RRC inactive state, section 0257-0260) comprises a second connection-state dependent element (noted: dual-connectivity, section 0087, 0236) indicating that the second configuration information (see, Msg 2132  with identified resources, including contention resolution in which collision may occur, section 0188-0198, section 0246-mutltiple PUSCH configurations in relation to the two-step RA procedure) corresponds to a second connection-state of the UE different from the current connection-state of the UE (noted: collisions implied that the one of the UEs is in RRC connected state, section 0188-198, noted: as mentioned above the UE can be in RRC connected and/or RRC inactive state)
Regarding claim 3, the method of claim 2, wherein the second configuration information corresponds to multiple connection-states of the UE (noted: RRC connected state, and/or RRC inactive state, section 0238, 0267, 0188, line 1-14), each of which is different from the current connection-state of the UE (noted: collisions implied that the one of the UEs is in RRC connected state, section 0188-198, noted: as mentioned above the UE can be in RRC connected and/or RRC inactive state, section 0246-0253-mutliple PUSCH configurations in relation to RRC states).
Regarding claim 8, JEON ‘736 discloses the method of claim 1, wherein receiving the configuration information comprises: descrambling the configuration information based at least in part on a connection-state specific radio network temporary identifier (RNTI) associated with the connection-state of the UE (see, RACH response that with scrambled RNTI which the UE monitors in Msg B, section 0212, 0240), wherein the connection-state of the UE is one of a radio resource control (RRC) idle mode, an RRC inactive mode, or an RRC connected mode (see, RRC messages which may be RRC connected or RRC inactive, section 0188, 0238).
Regarding claim 10, JEON ‘736 discloses the method of claim 1, further comprising: descrambling the configuration information (see, RACH response that with scrambled RNTI which the UE monitors in Msg B, section 0212, 0240), based at least in part on a group specific radio network temporary identifier (RNTI) (see, response message in a two-step RA procedure, wherein the response is related to RACH RNTI,  first and second RNTI section 0259-0260) associated with multiple connection-states of the UE (see, RRC connected state and RRC idle states, section 0257-0260), wherein the multiple connection-states include a radio resource control (RRC) idle mode and an RRC inactive mode (see, RRC connected state and RRC idle states, section 0257-0260).
Regarding claim 12, JEON ‘736 discloses the method of claim 1, wherein the configuration information comprises preamble resource information (see, the RACH parameters provided in the configuration messages, wherein the RACH parameters indicated a reference power for preamble transmission, section 0192-0193, 0207-RACH in relation time-frequency resources), physical uplink shared channel (PUSCH) resource information (see, PUSCH resource associated with the two-step RA procedure, section 0238-0241), transport block size (TBS), modulation and coding scheme (MCS), waveform, demodulation reference signal (DMRS) resource information (see, DMRS for one or more transport blocks, section 0238), a mapping of a preamble to a PUSCH resource unit (PRU), an association between a synchronization signal block (SSB) and preamble occasion (RO) or PUSCH occasion (PO), or any combination thereof.
Regarding claim 17, JEON ‘736 discloses the method of claim 1, further comprising: determining the current connection-state of the UE as one of a radio resource control (RRC) idle mode, an RRC inactive mode, or an RRC connected mode (see, RRC messages with the UE in RRC connected or RRC inactive, section 0188, 0238, 0267).
Regarding claim 18, JEON ‘736 discloses the method of claim 1, further comprising: receiving the configuration information via a synchronization signal block (SSB) (see, SSBs from the base station to the UE, section  0257), a system information block (SIB), a paging message, a radio resource control (RRC) message, or any combination thereof (see, configuration from the base station to the UE, the configuration messages via RRC messages, the configuration message may be broadcast or multicast to one or more UEs, section 0188-0190).
Regarding claim 19, JEON ‘736 discloses a method for wireless communications (see, RACH procedure between a gNB and UE using a configuration message, section 01880188-0190, 207-UE on two-step random access procedure)  at a base station (fig. 1B, gNB 160A/ fig. 15, base station 1504 coupled to UE/wireless device156A/ 1502, configuration message from the base station/gNB to the UE, wherein the configuration message includes RACH parameters via RRC messages, section 0188-0190), comprising: transmitting, to a user equipment (UE) (fig. 15, UE/wireless device 1502/102, see, configuration message from the base station/gNB to the UE, wherein the configuration message includes RACH parameters via RRC messages, section 0188-0190, 0207), configuration information for a first message of a two-step random access procedure (see, the base station sending  RRC messages comprising two-step configuration parameters required for transmitting to the UE , section 0238, 0243, noted: the RACH configuration parameters maybe  broadcast via system information broadcast messages, section 0238)  between the UE and the base station (see, the base station sending  RRC messages comprising two-step configuration parameters required for transmitting to the UE , section 0238, 0243),, the configuration information comprising a connection-state dependent element see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238, noted: from the configuration message, the RRC state my implicitly be determined, section 0204-0208, 0253) indicating that the configuration information corresponds to a connection-state of the UE (see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238, noted: from the configuration message, the RRC state my implicitly be determined, section 0204-0208, 0253); receiving, from the UE and based at least in part on a current connection-state of the UE being the connection-state of the UE to which the configuration information corresponds (see, the UE transmits in the uplink of Msg A 1313 using RACH preamble, section 0238-0239), the first message of the two-step random access procedure (see, the Msg 331 transmitted by the UE is related to two-step RACH procedure, section 0238-0239); and transmitting a second message (see, the UE monitors  for MsgB, see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240) of the two-step random access procedure to the UE in response to the first message (see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240).
Regarding claim 20, JEON ‘736 discloses the method of claim 19, wherein a preamble resource of the first configuration information (see, the RCH configuration comprises RAP/preambles, section 0242-0243) overlaps a preamble resource of a second configuration information  (see, first and second transmission of overlapping resources, section 0243), wherein the second configuration information comprises a second connection-state dependent element indicating that the second configuration information corresponds to a second connection-state of the UE different from the current connection-state of the UE (see, RRC connected state and RRC idle states, including the base station updating of the UL transmission timing of one or more TBs for the wireless device, wherein a portion of the UL transmission in the two steps RACH procedure may include RRC inactive state, section 0257-0260).
Regarding claim 25, the method of claim 19, further comprising: transmitting the configuration information for the first message via a first signal (see, RRC messages in relation RRC connected state and /or RRC_Inactive state, section 0238, 0267, 0188, line 1-14); and transmitting a second signal different from the first signal (fig. 13A to fig. 13B, the Msg1 is relation to the Ms2 in the two-step RA procedure between the UE and the base station, section 0188-0198), the second signal comprising second configuration information for the first message of the two-step random access procedure (see, Msg 2132  with identified resources, including contention resolution in which collision may occur, section 0188-0198, 0246-mutliple PUSCH configurations as part of the two-step RA proceures0257-0259-second response as part of the two-RA response), wherein the second configuration information comprises a second connection-state dependent element (noted: RRC connected state, and/or RRC inactive state, section 0238, 0267, 0188, line 1-14) indicating that the second configuration information corresponds to a second connection-state of the UE different from the connection-state of the UE (noted: collisions implied that the one of the UEs is in RRC connected state, section 0188-198, noted: as mentioned above the UE can be in RRC connected and/or RRC inactive state).
Regarding claim 26, the method of claim 25, wherein the second configuration information corresponds to multiple connection-states of the UE (noted: RRC connected state, and/or RRC inactive state, section 0238, 0267, 0188, line 1-14), and the second configuration information is different from the first configuration information for transport block size (TBS), modulation and coding scheme (MCS), demodulation reference signal (DMRS) resource, preamble resource, physical uplink shared channel (PUSCH) resource (see, the RACH parameters provided in the configuration messages, wherein the RACH parameters indicated a reference power for preamble transmission, section 0192-0193, 0207-RACH in relation time-frequency resources), preamble to PUSCH resource unit (PRU) mapping, synchronization signal block (SSB) to preamble resource occasion (RO) or PUSCH occasion (PO) association, or any combination thereof.
Regarding claim 27, Jeon ‘736 discloses the method of claim 19, further comprising: transmitting the configuration information via a synchronization signal block (SSB) (see, SSBs from the base station to the UE, section  0257),, a system information block (SIB), a paging message, a radio resource control (RRC) message, or any combination thereof (see, configuration from the base station to the UE, the configuration messages via RRC messages, the configuration message may be broadcast or multicast to one or more UEs, section 0188-0190).
Regarding claim 28, Jeon ‘736 discloses the method of claim 19, wherein the configuration information comprises preamble resource information (see, the RACH parameters provided in the configuration messages, wherein the RACH parameters indicated a reference power for preamble transmission, section 0192-0193, 0207-RACH in relation time-frequency resources), physical uplink shared channel (PUSCH) resource information (see, PUSCH resource associated with the two-step RA procedure, section 0238-0241), transport block size (TBS), modulation and coding scheme (MCS), waveform, demodulation reference signal (DMRS) resource information (see, DMRS for one or more transport blocks, section 0238), a mapping of a preamble to a PUSCH resource unit (PRU), an association between a synchronization signal block (SSB) and preamble occasion (RO) or PUSCH occasion (PO), or any combination thereof.
Regarding claim 29, Jeon ‘736 discloses an apparatus for wireless communications (fig.15, UE/wireless device 1502 communicative coupled to the base station 1504, section 0223-0231) at a user equipment (UE) (fig. 15, UE/wireless device 1504, section 0223-0231), comprising: a processor (fig. 15, processing system 1518 coupled to memory 124, peripherals 1516 coupled to Tx processing system 1520, Rx processing system 1522, section 0223-0231), memory coupled with the processor (fig. 15, processing system 1518 coupled to memory 124 coupled to Tx processing system 1520 and Rx processing system 1522, section 0223-0231; and instructions stored in the memory and executable by the processor to cause the apparatus (fig. 15, see, the peripherals coupled to the memory which stores software that is read by the controller/processing system, section 0229-0231)  to: receive, from a base station, configuration information for a first message of a two-step random access procedure between the UE and the base station (see, the base station sending  RRC messages comprising two-step configuration parameters required for transmitting to the UE , section 0238, 0243, noted: the RACH configuration parameters maybe  broadcast via system information broadcast messages), the configuration information comprising a connection-state dependent element (see, RCC connected state of the wireless device in relation to a two-step RA procedure/RACH parameters, section  0192-0193, 0267) indicating that the configuration information corresponds to a connection-see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238, noted: from the configuration message, the RRC state my implicitly be determined, section 0204-0208, 0253); transmit, to the base station and based at least in part on a current connection-state of the UE being the connection-state of the UE (see, RCC connected state of the wireless device in relation to a two-step RA procedure/RACH parameters, section  0192-0193, 0267) to which the configuration information corresponds (see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238), the first message of the two-step random access procedure; and monitor for a second message of the two-step random access procedure (see, the UE monitors  for MsgB, see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240)  from the base station in response to the first message (see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240).
Regarding claim 30, Jeon ‘736 discloses an apparatus for wireless communications (fig. 1B, gNB 160A/ fig. 15, base station 1504 coupled to UE/wireless device156A/ 1502, configuration message from the base station/gNB to the UE, wherein the configuration message includes RACH parameters via RRC messages, section 0188-0190) at a base station (fig. 1B, fig. 15, base station 1504/gNB 160A, see, processing system 1508/controller coupled to memory 1514, Tx processing system 1510/Rx Processing system 1512 and peripherals 1516, section 0223-0231), comprising: a processor (fig. 15, processing systems 1508/controller, section 0223-0231), memory (fig. 15, see, processing system 1508/controller coupled to memory 1514, Tx processing system 1510/Rx Processing system 1512 and peripherals 1516, section 0223-0231) coupled with the processor (fig. 15, see, processing system 1508/controller coupled to memory 1514, Tx processing system 1510/Rx Processing system 1512 and peripherals 1516, section 0223-0231); and instructions stored in the memory and executable by the processor (fig. 15, see, the peripherals 1516 coupled to the memory which stores software that is read by the controller/processing system, section 0229-0231)  to cause the apparatus (fig. 1B, gNB 160A/ fig. 15, base station 1504 coupled to UE/wireless device156A/ 1502, configuration message from the base station/gNB to the UE, wherein the configuration message includes RACH parameters via RRC messages, section 0188-0190) to: transmit (fig. 1B, UE156A coupled to gNB160A, fig. 15, UE/wireless device 1502 coupled to base station 1504, see, the UE initiate RACH procedure by transmitting connection request to the gNB/network, the base station transmitting configuration message using one or more RRC messages, section 0188-0190), to a user equipment (UE) (fig. 1B/fig. 15, UE/wireless device156A/1502, section 0223-0231), configuration information for a first message (fig. 1B, UE156A coupled to gNB160A, fig. 15, UE/wireless device 1502 coupled to base station 1504, see, the UE initiates RACH procedure by transmitting connection request to the gNB/network, the base station transmitting configuration message using one or more RRC messages, section 0188-0190) of a two-step random access procedure between the UE and the base station (see, the base station sending  RRC messages comprising two-step configuration parameters required for transmitting to the UE , section 0238, 0243), the configuration information comprising a connection-state dependent element (see, the RRC messages which may be wireless device-specific messages, including RRC connected state, section 0238) indicating that the configuration information corresponds to a connection-state of the UE (see, RCC connected state of the wireless device in relation to a two-step RA procedure/RACH parameters, section  0192-0193, 0267); receive, from the UE and based at least in part on a current connection-state of the UE being the connection-state of the UE to which the configuration information corresponds (see, the UE transmits in the uplink of Msg A 1313 using RACH preamble, section 0238-0239), the first message of the two-step random access procedure (see, the Msg 331 transmitted by the UE is related to two-step RACH procedure, section 0238-0239); and transmit a second message of the two-step random access procedure to the UE in response to the first message (see, Msg B 1332 as random access response transmitted by the base station to the UE, section 0239, 0240).
Allowable Subject Matter
5.	Claims 4-7, 9, 11, 13-16, 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FUJISHIRO et al (US 2022/0007427 A1, Foreign Priority of March 27, 2019) discloses a two-step PRACH procedure in which a gNB broadcasts system information blocks (SIBs) that includes PRACH-related information such as PRACH resources, PRACH resource groups that are provided as resource to be used in the first step of two-step RACH procedure (section 0054, 0055, 0071-0072).
FUSJUSHIRO further teaches PRACH resource groups that are associated with three-RRC states (i.e. Idle state, Inactive state and Connected state) (section 0074-0107).

FREDA et al (US 2019/0320467 A1) discloses a two-step RACH procedure in 5G wireless systems (section 0243, 0273,0337, 0403).

Jeon et al (US 2020/0107369 A1) discloses two-step configuration method and apparatus (fig. 16, step 160 to step 1650, section 0506-0513) between the multi connectivity 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.